DETAILED ACTION

This Office action is a reply to the amendment filed on 3/1/2022. Currently, claims 1-18 and 24-27 are pending. Claims 19-23 have been cancelled. No claims have been withdrawn. No new claims have been added.

Information Disclosure Statement
The IDS filed on 12/14/2021 is being considered.

Claim Objections
Claims 1 and 24 are objected to because of the following informalities:
Claim 1, “the lumbar region” is objected to because the claim does not previously recite a lumbar region. This objection can be overcome by reciting, “a See also claim 24. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Heidmann et al. (US 20060202535) (‘Heidmann’).
Claim(s) 8-18, 25 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Chu et al. (US 6189972) (‘Chu’) or, in the alternative, under 35 U.S.C. 103 as obvious over Chu et al. (US 6189972) (‘Chu’) in view of Heidmann et al. (US 6382719) (‘Heidmann ‘719’).
Claim 1, Heidmann provides a seating arrangement, comprising:
a substantially rigid back frame (36H “back frame 36 H is similar to back frame 36”; [0052]; “the back frame 36 is sufficiently rigid”; [0038]; Fig. 15);
a flexible back shell (37H “back support can be made from a solid sheet of plastic”; [0052]; “a thin sheet of plastic forming a flexible shell” [0046]; Fig. 15) coupled to the back frame (“[e]dges of the sheet of back support 37H are wrapped around the associated back frame components”; [0052]; Fig. 15) and including a pair of vertical side portions (vertical side portions of 37H that extend vertically along the back frame; Fig. 15) and at least two strap portions (under the broadest reasonable interpretation, two portions of 37H between slits define strap portions, as exceedingly broadly claimed, as shown in Annotated Fig. 15 of Heidmann shown below in Examiner’s Notes) extending laterally between side portions (side portions of the flexible back shell 37H; annotated Fig. 15 of Heidmann shown below in Examiner’s Notes), the at least two strap portions including a forwardly-facing surface (forwardly-facing surface of strap portions; see strap portions labeled in Annotated Fig. 15 of Heidmann shown below in Examiner’s Notes) configured to support a back of a seated user, the at least two strap portions 
a lumbar assembly (see Annotated Fig. 15 of Heidmann shown below in Examiner’s Notes; note that under the broadest reasonable interpretation, the lower portion of the back frame, supported by lower frame components 42H and 43H constitute a lumbar assembly, as exceedingly broadly claimed; Fig. 15) supported from the back frame (42H and 43H are directly connected to the back frame and thus supported from the back frame; Fig. 15) and configured to support [a] lumbar region 82H of a back of a seated user ([0052]; Fig. 15), the lumbar assembly configured to deflect a second distance when the rearwardly-directed force is exerted on the lumbar assembly by a seated user (“lumbar region 82H is vertically very flexible, and yet is horizontally as stiff and unstretchable as the sheet material of back support 37H itself”; [0052]; Fig. 15);
wherein the first distance and the second distance are substantially similar (it is noted that “substantially similar” was treated as similar for the most part or essentially, and that “similar” was treated as resembling without necessarily being identical; “lumbar region 82H is vertically very flexible, and yet is horizontally as stiff and unstretchable as the sheet material of back support 37H itself”; [0052]; Fig. 15).  
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA).
	Claim 2, Heidmann further teaches wherein the side portions and the lowermost strap portion of the back shell are an integral, single piece (the side portions of 37H and the lowermost strap portion of the back shell 37H are formed from one, single piece of material and thus are inherently an integral, single piece; [0052]; Fig. 15).  
Claim 3, Heidmann further teaches wherein the side portions and the at least two strap portions include more than two strap portions (more than two strap portions labeled in Annotated Fig. 15 of Heidmann shown below in Examiner’s Notes), and wherein the side portions and the more than two strap portions of the back shell are an integral, single piece (the side portions of 37H and the more than two strap portions of the back shell 37H are formed from one, single piece of material and thus are inherently an integral, single piece; [0052]; Fig. 15).
Claim 4, Heidmann further teaches wherein the deflection of the lowermost strap 
Claim 5, Heidmann further teaches wherein the back frame includes a horizontal top frame portion (Annotated Fig. 15 of Heidmann shown below in Examiner’s Notes), a horizontal bottom frame member 64H, and a pair of vertical side frame portions (40H left and right extending along the vertical side portions of 37H as shown in Annotated Fig. 15 of Heidmann shown below in Examiner’s notes) extending between the top frame portion and the bottom frame portion and cooperating with the top frame portion and the bottom frame portion to define an interior space of the back frame (interior space defined between the horizontal top frame portion, the horizontal bottom frame member and the pair of vertical side frame portions; Annotated Fig. 15 of Heidmann shown below in Examiner’s Notes), and wherein at least a portion of the lowermost strap portion and at least a portion of the lumbar assembly are positioned within the interior space of the back frame (Annotated Fig. 15 of Heidmann shown below in Examiner’s Notes).
Claim 7, Heidmann further teaches wherein the seating arrangement comprises an office chair assembly (“office chair” [0029]; Fig. 15).
	Claim 8, Chu provides a seating arrangement, comprising:
a seat 14 having an upper surface configured to support a seated user thereon (upper surface of 14; Fig. 1); and
a lumbar assembly (10; Fig. 2) vertically adjustable with respect to the upper 
	In the event that applicant disagrees that Chu’s description of element 20 being a planar member (Chu col. 6, line 8) having a relaxed, flat state (Chu col. 8, lines 64-65) does not mean the second portion is substantially planar with the first portion, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
	Claim 9, Chu further teaches wherein the second portion extends laterally across the forwardly-facing surface (across the width of 20; Figs. 2-4).
Claim 10, Chu further teaches wherein the second portion is at least partially spaced from the first portion by a gap (“gap”; Chu col. 6, lines 15-20).
Claim 11, Chu further teaches wherein the first portion is located at a greater vertical height than the second portion (Annotated Figs. 6 and 9 of Chu shown below in Examiner’s Notes).
Claim 12, Chu further teaches wherein the support surface further includes a third portion (third portion located below the second portion and spaced an identical In re Dailey, 357 F.2d 
Claim 13, Chu further teaches wherein the second portion of the support surface is biased form the second position toward the first position (via tension cable 70; col. 7, lines 16-25).
Claims 14-17, Chu further teaches wherein the lumbar assembly is configured such that the forward-most surface of the support surface is vertically adjustable with respect to the upper surface of the seat for a distance (col. 8, lines 30-40), but is silent as to the distance being at least 50mm, at least 80mm, at least 100mm, or within a range of equal to or less than 170mm to equal to or greater than 220mm. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the lumbar assembly being configured such that the forward-most surface of the support surface is vertically adjustable with respect to the upper surface of the seat for a distance of at least 50mm, at least 80mm, at least 100mm, or within a range of equal to or less than 170mm to equal to or greater than 220mm, with the reasonable expectation of allowing a range of various sizes of users to adjust the lumbar assembly to a desired comfort position, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 18, Chu further teaches wherein the seating arrangement comprises an office chair assembly (“office chair” claim 1).

Claims 27, Chu further teaches wherein the lumbar assembly is configured such that the forward-most surface of the support surface is vertically adjustable with respect to the upper surface of the seat for a distance (col. 8, lines 30-40), but is silent as to the distance being within a range of equal to or less than 150mm to equal to or greater than 250mm. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the lumbar assembly being configured such that the forward-most surface of the support surface is vertically adjustable with respect to the upper surface of the seat for a distance within a range of equal to or less than 150mm to equal to or greater than 250mm, with the reasonable expectation of allowing a range of various sizes of users to adjust the lumbar assembly to a desired comfort position, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heidmann et al. (US 20060202535) (‘Heidmann’) as above in view of Norman et al. (US 20140084652) (‘Norman’).
Claim 6, Heidmann teaches all the limitations of claim 1 as above, but does not teach wherein the lumbar assembly is vertically adjustable within the interior space of the back frame. However, Norman teaches a seating arrangement, wherein a lumbar assembly (100 or 100b; Figs. 10, 11A-11B) is vertically adjustable within an interior In re Stevens, 101 USPQ 284 (CCPA 1954).
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 6189972) (‘Chu’) in view of Heidmann et al. (US 6382719) (‘Heidmann ‘719’) as above and further in view of Heidmann et al. (US 7396079) (‘Heidmann ‘079’).
Claim 26, Chu and Heidmann ‘719 teach all the limitations of claim 25 as above. Chu does not teach the biasing member comprising a coil spring. However, Heidmann ‘079 teaches a biasing member comprising a coil spring configured to bias a support surface of a lumbar assembly from a second position toward a first position (Heidmann ‘079 col. 6, lines 51-56; Fig. 5). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try modifying the biasing member by using a coil spring, with the reasonable expectation of using known devices to bias the support surface of the lumbar to increase user support and comfort.

Allowable Subject Matter
Claim 24 would be allowable if rewritten to overcome the claim objection, set forth in this Office action.

Examiner’s Notes

    PNG
    media_image1.png
    529
    552
    media_image1.png
    Greyscale

Annotated Fig. 15 of Heidmann et al. (US 20060202535) (‘Heidmann’)


    PNG
    media_image2.png
    620
    256
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    613
    366
    media_image3.png
    Greyscale


 
Annotated Figs. 9 (left) and 6 (right) of Chu et al. (US 6189972) (‘Chu’)




    PNG
    media_image4.png
    419
    389
    media_image4.png
    Greyscale

Annotated Fig. 17 of Heidmann et al. (US 6382719) (‘Heidmann ‘719’)

Response to Arguments
Applicant's arguments filed 3/1/2022 have been fully considered but they are not persuasive.
Rejection of claim(s) 1-5 and 7 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Heidmann et al. (US 20060202535) (‘Heidmann’).
Re claim 1, applicant argues that Heidmann does not teach the flexible back shell being coupled to the back frame including a pair of vertical side portions and at least two strap portions extending laterally between each of the two vertical side 
Next, applicant argues that Heidmann does not teach a lumbar assembly because Heidmann does not explicitly label the group of lumbar components as a lumbar assembly. However, under the broadest reasonable interpretation, the components of the lumbar assembly as cited in the rejection of claim 1 of this Office action form an assembly to support a lumbar section of a seated user, and thus constitute a lumbar assembly, as exceedingly broadly claimed. Thus, Heidmann meets the claim.
Applicant goes on to argue that Heidmann does not teach deflections of the lowermost strap portion and the lumbar assembly. It is noted that applicant’s claim does not require the lowermost strap portion or the lumbar assembly to deflect. Rather, applicant’s claim requires the lowermost strap portion and the lumbar assembly to be configured to deflect. Further, Heidmann’s lowermost strap portion and lumbar assembly are made from flexible materials (“back support can be made from a solid sheet of plastic”; [0052]; “a thin sheet of plastic forming a flexible shell” [0046]; “the lumbar region is vertically very flexible [0052]) and thus would be understood by one of ordinary skill in the art as being inherently capable of deflecting, especially when a user sits in the seat thereby applying a force against the back of the seat. Thus, Heidmann meets the claim.
Applicant further argues that Heidmann does not teach the first distance and the second distance of the deflections being substantially similar. Again, the deflections are recited as intended use “configured to deflect” and thus are not positively required to 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to modify Heidmann such that the first and second distances are substantially similar, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the motivation to modify Heidmann is found in Heidmann’s specification [0052], which recognizes that the seating arrangement may be modified in order to “achieve localized control over stretching and expansion of the back support”. In other words, it would have been obvious to optimize the deflection of the first and second portions based on a desired support or comfort level. Thus, Heidmann meets the claim.
Re claims 2 and 3, applicant argues that Heidmann does not teach portions of the back shell being an integral, single piece. In response, the rejections from the previous Office action have been clarified to better address the claims.

Rejection of claim(s) 8-18, 25 and 27 under 35 U.S.C. 102(a)(1) as anticipated by Chu et al. (US 6189972) (‘Chu’) or, in the alternative, under 35 U.S.C. 103 as obvious over Chu et al. (US 6189972) (‘Chu’) in view of Heidmann et al. (US 6382719) (‘Heidmann ‘719’).
Re claim 8, applicant argues that Chu does not teach a lumbar assembly vertically adjustable with respect to an upper surface of the seat, the lumbar assembly 
including a forwardly-facing support surface configured to support the back of the
seated user, the support surface including a first portion and a second portion located at a different vertical height than the first portion, wherein the second portion is movable between a first position where the second portion is located forward of the first portion and defines a forward-most surface of the support surface along a centerline of the seating arrangement, and a second position where the second portion is substantially planar with the first portion. In response, the rejection from the previous Office action has been clarified to better address applicant’s claim. In response specifically to applicant’s argument that Chu does not teach a second position where the second portion is substantially planar with the first portion based on applicant’s annotated drawings, it is noted that drawings based on measurement of the drawing features are of little value. MPEP 2125(II). Although, the examiner has provided additional annotated drawings in this instant Office action, the rejections in this instant Office action do not rely solely on the drawings. Chu’s specification specifically recites the support surface 20 being a “planar member” (Chu col. 6, line 8) that is in a “flat state as shown in Fig. 6” (Chu col. 8, lines 64-65). Thus, Chu meets the claim.

	Next, applicant states that applicant is unsure as to how Heidmann ‘719 teaches a second portion being substantially planar with a first portion, and requests that the examiner describe in detail the portions of Heidmann ‘719 that are being relied upon in this rejection, and preferably provide annotated drawings labeling these portions, should the rejection be maintained. In response, the examiner has done just that in an effort to clarify the position held in the previous Office action.
	Claims 9-18, 25 and 27 stand or fall with claim 8 as above.
Rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Heidmann et al. (US 20060202535) (‘Heidmann’) as above in view of Norman et al. (US 20140084652) (‘Norman’).
Claim 6 stands or falls with claim 1 as above.
Rejection of claim 26 under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 6189972) (‘Chu’) in view of Heidmann et al. (US 6382719) (‘Heidmann ‘719’) as above and further in view of Heidmann et al. (US 7396079) (‘Heidmann ‘079’).
	Claim 26 stands or falls with claim 8 as above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635